Order entered August 5, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01311-CR

                      JOSEPH DAVID SCARBOROUGH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-80169-2018

                                          ORDER
       Before the Court is appellant’s August 2, 2019 motion for extension of time to file his

brief. Appellant filed his brief at the same time he filed the motion. Because appellant’s brief

was due August 7, 2019, we DENY appellant’s extension motion as moot.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE